Citation Nr: 1450041	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a heart condition.

3.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for asthma.

4.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for sarcoidosis.

5.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for obstructive pulmonary disease or emphysema.



REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the June 2006 rating decision is cumulative of evidence already of record and does not relate to unestablished facts necessary to substantiate the claims for service connection for a heart condition, asthma, sarcoidosis, and obstructive pulmonary disease or emphysema, nor does it raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim for service connection for asthma have not been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim for service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim for service connection for obstructive pulmonary disease or emphysema have not been met.  38 U.S.C.A. §§ 5108, 7103(a) (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An April 2009 letter satisfied the duty to notify provisions for the application to reopen the claims for service connection for a heart condition, asthma, sarcoidosis, and obstructive pulmonary disease or emphysema.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination is not required in this case because the Veteran has not submitted new and material evidence to reopen the claims for service connection for a heart condition, asthma, sarcoidosis, and obstructive pulmonary disease or emphysema.  See 38 C.F.R. § 3.159(c)(4)(iii).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  
II.  New and Material Evidence

Procedural History and Evidence Previously Considered

In June 2006, the RO denied service connection for asthma and sarcoidosis and denied reopening the claims for service connection for a heart condition and obstructive pulmonary disease or emphysema.  The RO denied service connection for asthma and sarcoidosis based on the lack of evidence showing that they were occurred in or caused by service.  Sarcoidosis was also denied on a presumptive basis as there was no evidence that the disease was manifested to a compensable degree within one year of separation from service.  The RO denied reopening the claims for a heart condition and obstructive pulmonary disease or emphysema that were previously denied in August 1998, based on the lack of new and material evidence showing that they are related to service or that the heart condition was manifest to a compensable degree within one year of separation from service.  As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, and as no timely Notice of Disagreement was filed, the rating decision became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered consisted of the service treatment records, which contained no evidence of or complaints related to a heart or respiratory disorder.  The record also contained VA and private treatment records containing treatment and diagnoses for mitral regurgitation and aortic insufficiency, asthma, sarcoidosis, obstructive lung disease, and emphysematous changes.

Current Claim to Reopen and Additional Evidence

In March 2009, the Veteran filed a request to reopen the claims.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the June 2006 rating decision relevant to the claims for service connection for a heart condition, asthma, sarcoidosis, and obstructive pulmonary disease or emphysema includes VA treatment records, private treatment records, and lay statements from the Veteran, including the April 2013 hearing.  

The evidence of record following the June 2006 rating decision does not contain evidence that is new and material.  The medical evidence that is considered new contains only continued symptoms and treatment of the previously diagnosed heart and respiratory conditions.  This evidence is considered cumulative as the record already contained evidence relating to the Veteran's symptoms and diagnoses of the claimed conditions.  Additionally, the lay statements are also cumulative since the Veteran's claims were previously presented, namely that they are related to his service in Southwest Asia.  

While the evidence relevant to the Veteran's claims for service connection is new in that it did not previously exist, it is not only cumulative of evidence that already existed and was associated with the claims file, it is also not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  

The evidence received subsequent to June 2006 is not new and material and does not serve to reopen the Veteran's claims for service connection for a heart condition, asthma, sarcoidosis, and obstructive pulmonary disease or emphysema.  Reopening the claims is not warranted.  


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a heart condition and the petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for asthma and the petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for sarcoidosis and the petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for obstructive pulmonary disease or emphysema and the petition to reopen is denied.


REMAND

The Veteran contends that his current psychiatric condition is related to stressful inservice experiences.  The Veteran described several stressful events, including the suicide of a soldier he was supervising.  The claimed stressors have not been verified.  As such, further development is necessary.  

Also, treatment records show treatment for PTSD symptoms, but it is unclear if the Veteran has been diagnosed with this condition.  The Veteran has been diagnosed as having depressive disorder.  An examination is necessary to determine what psychiatric disorders the Veteran is currently diagnosed with and whether any of the diagnosed psychiatric disorders are related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his psychiatric disorders.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Request the Veteran's complete service personnel records in order to verify and his assigned unit while serving in the Southwest Asia Theater of operations during the Persian Gulf War.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran. 

3.  If the Veteran has provided sufficiently detailed descriptions of in-service stressors that must be corroborated, undertake whatever development necessary to corroborate such stressors, to include, if necessary, a request to the Joint Services Records Research Center (JSRRC).

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claim folder.  

The examiner should clearly state all psychiatric disabilities diagnosed on examination.  For each psychiatric disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disability is related to or had its onset during the Veteran's military service.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of his reported symptoms and experiences.  If the Veteran is diagnosed with PTSD, the examiner must also specify the stressor or stressors upon which the diagnosis of PTSD is based.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


